CLINTON, Judge,
dissenting.
The determination by the Constitutional Convention of 1875 to take from the State its right of appeal in criminal cases and impose a constitutional prohibition against an appeal by the State in such cases was made in light of historical experiences with a variety of treatments prescribed by preceding constitutions and laws. Thus, as one researcher has reported:1
“The Texas experience began with the Constitution of the Republic of Mexico, which charged the General Congress with the duty of prescribing court procedure in criminal matters. The 1836 Constitution of the Republic of Texas merely provided that the common law should be the rule of decision in criminal cases. The first state constitution in 1845 delegated matters of criminal procedure to the legislature, but it provided that a defendant *524could not be tried again for the same offense after a verdict of not guilty. In 1856 the legislature granted to the State a statutory right of appeal in two limited circumstances. The 1861 constitution incorporated the provisions of the 1845 constitution, but the statute of 1856, which permitted limited appeal by the State, became inoperative with the adoption of the 1869 constitution. The Texas Constitution of 1869 apparently gave the State and the defendant equal rights of appeal in felony cases. However, this development was of brief duration because the present restriction came into being with the adoption of the 1876 constitution.” [Footnotes omitted]
That the convention proposed and the people of Texas later adopted, for the first time ever in their own history, a specific denial of right of appeal to the State is clear expression of a considered and deliberate public policy. Speculation as to reasons for embedding that policy in a constitution, indulged in interestingly by our State’s Attorney, is an academic exercise in futility for, as he has discovered, a contemporary “legislative history” is not reflected in the convention journals.2 Yet, the uncontrover-tible fact is that within a relatively brief span of seven years after the “Reconstruction Constitution” of 1869 gave the State and the defendant “equal rights of appeal in felony cases,”3 the people of Texas stripped the State of its equality in that respect. The State has remained unequal to this day — 104 years later.
A firm public policy, widely accepted and steadfastly sustained for that period of time against aggressive challenges,4 earns for itself a degree of invulnerability that demands a considerable amount of respect from, as well as this Court, the Attorney General of Texas and the district and county attorneys who are its officers and legal representatives of the State within their respective bailiwicks. Each is, after all, a constitutional officer within the Judicial Department, Article V, Section 21,5 except the Attorney General who is placed in the Executive Department by Article IV, Section 22.6 The powers conferred by the Constitution upon them are exclusively theirs and the Legislature may neither assign those powers to others nor interfere with the right to exercise them, Maud v. Terrell, 109 Tex. 97, 200 S.W. 375, 376 (1918); Hill County v. Sheppard, 142 Tex. 358, 178 S.W.2d 261, 264 (1944). Despite that feature of exclusivity, however, there is “no authority to perform an act in respect to which no duty has been made to devolve upon him,” Duncan v. State, 28 Tex.Civ. App. 447, 67 S.W. 903, 905 (1902). As to our respondent, particularly, his duties are pre*525scribed in Article 199(124), V.A.C.S. and include, inter alia, the “duty to represent the State of Texas in all cases both criminal and civil in any and all cases wherein it is the duty of a District or County Attorney to represent the State of Texas that may arise in Gregg County...,” 7 id., § 21. Just as in the case of the Attorney General, we believe, powers and duties of attorneys for the State are “limited to those so prescribed, and may not be enlarged on by the courts,” State v. Harney, 164 S.W.2d 55, 56 (Tex.Civ.App.—San Antonio 1942) error refused.
Given, then, that an “appeal” is “a complaint to a superior court of injustice done by an inferior one,” Republic of Texas v. Smith, Dallam 407 (Tex.1841) and, as our respondent and State’s Attorney both concede, that a petition for writ of certiorari presented to the Supreme Court of the United States to review a decision of this Court is an appeal, the question is whether the proposed appeal to the Supreme Court by respondent offends the well settled public policy pointedly enunciated by Article V, Section 26, of the Constitution of Texas. In its rich historical context and the literal language of the prohibition, merely to pose the question is at once to answer it.
The prohibition is a self-imposed denial, succinct and direct, without qualification— it admits not exception or exemption. In another vernacular, the State of Texas commands itself: “Thou shalt not appeal.” Thus, as officers and agents of the State of Texas, its Attorney General, its district attorneys, its county attorneys and all other like officials with a representative capability are similarly shorn of that power and authority that their principal, the State of Texas, has denied to itself: the right of appeal in criminal cases.
The constitutional prohibition is initially implemented at the trial court level but remains operative throughout the appellate hierarchy. The public policy considerations underlying the constitutional determination are equally compelling at every stage of the appellate process. There has not been suggested a satisfactory rationale for removing the bar blocking appeal by the State from a trial court resolution of an issue adversely to the State so as to permit an appeal by the State from an appellate court resolution of an issue against it to a superior court.8 In all reason, a State that has deprived itself of power and authority to appeal ab initio suffers the same deprivation in exten-so until it has restored them to itself.
The State Prosecuting Attorney argues that Section 26 “does not purport to say what rights the State has to appeal in federal courts nor does it prohibit State officers from appeal into federal courts.” But, as if not too confident, he then asks, “If it did, why is the State appealing so many federal habeas corpus cases?” The plain and simple answer to what does not seem to be a rhetorical question is that federal ha-beas corpus is civil in nature, Fay v. Noia, 372 U.S. 391, 423—424, n. 34, 83 S.Ct. 822, 840-841, n. 34, 9 L.Ed.2d 837 (1963), so that state officers do not take any such appeal denied them in criminal cases. Even more plain and simple, however, a constitutional statement that the State shall have no right to appeal in criminal cases purports to say just that — no right of appeal “period.” Its purport is to deny that right of appeal to every appellate forum, anywhere, any place, any time.
*526Accordingly, the writ of prohibition should issue.9
ROBERTS and PHILLIPS, JJ., join.

. Tschoepe, “Limited Right of Appeal for the State,” 14 Hou.L.R. 735 at 736; see also Interpretive Commentary following Article V, Section 26, 2 Vernon’s Texas Constitution 323 at 325-326.


. However, a most tantalizing theory is suggested by the temper of the period and the contemporaneous holding of the Supreme Court of the United States in Twitchell v. The Commonwealth, 7 Wall. 321, 324, 19 L.Ed. 223 (1868) that statutory provisions for exercise of its appellate jurisdiction did not make any distinction between civil and criminal cases “in respect to the revision of the judgments of State courts by this court,” and its harsh and thorough denunciation of Confederate Texans in Texas v. White, 7 Wall. 700, 704-708, 722-732, 19 L.Ed. 227 (1868). See Daniel v. Hutcheson, 86 Tex. 51, 22 S.W. 933, 938 (1893) for an account of occupation of our State’s courts by the federal military government until 1870, written by Chief Justice John W. Stayton who, perhaps not so coincidentally, had been a member of the 1875 Constitutional Convention that produced our Constitution of 1876.


. Tschoepe, supra, at 736, note 24.


. The most recent venture was undertaken in 1976. See Tschoepe, supra, 14 Hous.L.R. at 743, note 95, and accompanying text.


. “The County Attorneys shall represent the State in all cases in the District and inferior courts in their respective counties; but if any county shall be included in a district in which there shall be a District Attorney, the respective duties of District Attorneys and County Attorneys shall in such counties be regulated by the Legislature.” As to those respective duties, see generally for a district attorney Articles 321 et seq., especially 327, 332-341, V.A. C.S. and Article 2.01, V.A.C.C.P., and for a county attorney Articles 329 et seq., especially 332-341, V.A.C.S. and Article 2.02, V.A.C.C.P.


. “The Attorney General ... shall represent the State in all suits and pleas in the Supreme Court of the State in which the State may be a party... He shall ... give legal advice in writing tc the Governor and other executive officers, when requested by them, and perform such other duties as may be required by law.” As to his duties, see generally Articles 4394-4413a, V.A.C.S.


. All emphasis is supplied throughout by the writer of this opinion unless otherwise indicated.


. The plurality opinion construes “the outer limits of the prohibition of Section 26 to be a restriction on the permissible operations within the Texas judicial system” simply because Article V is entitled “Judicial Department” and “does not speak to the relation of that system or a part of that system to entities beyond, such as the federal judiciary.” That analysis, if correct, dooms the proposed venture of our respondent for as a constitutional officer within the Judicial Department, Neal v. Sheppard, 209 S.W.2d 388, 391 (Tex.Civ.App.—Texarkana 1948) error refused, he too is confined by Article V, Section 21, to performing such duties as therein and validly by the Legislature provided, Neal v. Sheppard, supra; Hill County v. Sheppard, 142 Tex. 358, 178 S.W.2d 261, 263 (1944). Appealing to the Supreme Court of the United States is not one of them.


. A writ that prohibits respondent in his official capacity of Criminal District Attorney from seeking review of our decision in this case does not, of course, preclude him or any other citizen, individually, from claiming “the right to seek certiorari ... with or without the consent of the State whose judgment is sought to be reviewed,” Ross v. Moffitt, 417 U.S. 600, 617, 94 S.Ct. 2437, 2447, 41 L.Ed.2d 341 (1974), once he structures the proper lawsuit in an accessible court.